PNG
    media_image1.png
    340
    340
    media_image1.png
    Greyscale
United States Patent and Trademark Office    
        
            
                                
            
        
    

Commissioner for Patents
United States Patent and Trademark Office
P.O. Box 1450
Alexandria, VA 22313-1450
www.uspto.gov











BEFORE THE PATENT TRIAL AND APPEAL BOARD


Application Number: 15/424,368
Filing Date: 3 Feb 2017
Appellant(s): Classen et al.



__________________
Benjamin E. Evans
R. No. 60,293
For Appellant


EXAMINER’S ANSWER





This is in response to the appeal brief filed on 26 February 2021.


(1) Grounds of Rejection to be Reviewed on Appeal
Every ground of rejection set forth in the Office action dated 9 October 2020 from which the appeal is taken is being maintained by the examiner except for the grounds of rejection (if any) listed under the subheading “WITHDRAWN REJECTIONS.”  New grounds of rejection (if any) are provided under the subheading “NEW GROUNDS OF REJECTION.”
(2) Response to Argument
	Regarding section A, pages 5-12, applicant discloses the prior arts of Falcon, Henrikson and Rehkemper, and how the prior arts were used in the last rejection. Specifically, applicant argues in page 10, that “one skill in art would not have reason to modify Flacon in view of Rehkemper” for two reasons. 
	First, Falcon’s device relates to a rotating tool, while Rehkemper’s is an oscillating device having the flossing working region that does not rotate.
	Second, Falcon’s device requires a permanent attachment in its shank region to the handle.
	However, even when the Examiner agrees with the general assessment of both prior arts functionality, it also disagrees that at least one structural feature of Rehkemper’s cannot be used to modify Falcon’s, because the flossing tool (270) of Rehkemper does not rotate as the dental tool of Falcon. 
	Rehkemper discloses a motorized dental handpiece (250) that provides an oscillating movement to a head region (264) of the device. The head region (264) includes an aperture (284) in the center of a circular ratchet face (283) for connecting a dental tool (270), where in this device is a flossing tool including a shank region having a knob (282) in the center of a circular ratchet face (280). 
The knob (282) includes two spring arms (see Fig. 10 and 11) that frictionally fits into the aperture (284) of the head region (264), in this way provides the capability for rotating and/or 
	Based on the description of the motorized dental handpiece of Rehkemper, it is understood that when the device is in use, the dental tool is exposed to several forces. First, a rotational force provided by the oscillating motor that create the movement of the head from side to side. The friction to maintain the knob (282) inside the aperture (284) has to be strong enough to surpass the forces created by the vibration of the motor, in order to maintain the dental tool (271) engaged with the head region (264). 
Second, other forces can be expected to be through the longitudinal axis of the dental tool (270) transverse to the longitudinal axis of the dental tool (270). This other forces are produced by the user when pushing and/or pulling the flossing material (272) of the dental tool (270) from between the teeth. The knob (282) through the frictional fit connection with the aperture (284) of the head region (264) is capable of maintaining the flossing tool (270) engaged with the head region (264) when exposed to at least any of the forces described above. 
Furthermore, Rehkemper discloses two embodiments, both using the same knob structure to hold the dental tool with the head region. In both embodiments, only external forces provided by the user can disengage the knob of the dental tool from the aperture (284). The first embodiment pushes the knob from within the head region when using a pin (176) of an ejector mechanism (170) (see the embodiment shown in Figs. 4 and 5, col. 4, lines 7-“ The support region 144 includes a knob 146 extended upwardly from the support region that frictionally fits into the bottom of ejector mechanism 170 (discussed in greater detail below) such that the flossing tool 108 may be held securely in place but also may be removed by the user” and “when the head 172 is pushed downwardly, the pin 176 on the head 172 moves through the center bore in the first and second face ratchets 178 and 180, respectively. The pin 176 will push against the knob 
The second embodiment which was used in the rejection, the user manually pulls the dental tool (270) in the direction of its longitudinal axis, for its removal from the handpiece, or when the user wants to change the angle of the dental tool (270), wherein this case it is capable of rotating 360 degrees around its longitudinal axis (see Fig. 12a, and col. 2, lines 8-13).
Both embodiments use the same knob design that includes the two spring arms placed in the aperture of the head region. Therefore, even when the prior art of Rehkemper does not rotate the dental tool around its axis as argued by the Appellant, the knob located in the shank region of the dental tool keeps the engagement with the head portion against other forces until the user manually removes the dental tool from the head region.  
While the rotation is shown in Falcon, the purpose of Rehkemper is for having a removable connection while Falcon similar connection shows that it is not removable.  Removable and non-removable connections are well known in the art.
 In response to appellant's arguments against the references individually, one cannot show nonobviousness by attacking references individually where the rejections are based on combinations of references.  See In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981); In re Merck & Co., 800 F.2d 1091, 231 USPQ 375 (Fed. Cir. 1986).
Falcon’s device rotates the dental tool around its axis. During it is use, the dental tool is pushed against the head region produced when polishing the teeth. Therefore, it is understood that the shank region of the dental tool is exposed to a rotational force and a force in or about the longitudinal axis of the dental tool in the direction of the head region.
Furthermore, Falcon discloses that his device provides “good smooth rotation performance” (see Abstract). The Examiner interprets the “good smooth rotations performance” as that no vibration is present during its use that is created from the device itself. Second, the 
Therefore, if the shank region of Rehkemper is used in the dental tool of Falcon, the modified shank region will be exposed to rotational forces and forces towards or against the head region that not necessarily will change the original intension of Falcon’s, but will provides the capability to remove all the components of the dental tool from the head region when needed.  
Furthermore, this shank region of Rehkemper’s is designed to maintain its engagement with the head region against extreme forces of vibration and forces when pulling the flossing material (272) of the dental tool from between the teeth, where Falcon does not have. The forces to which the modified shank region would have to endure to avoid dislodging from the head region during its use is only of rotation of the dental tool, because the other forces are when it is pushed against the head region when it is used, or when the intension is to remove all the dental tool components.
Appellant further argues that “one of skill in the art would also have no motivation or reason to combine the reference.”.
The main motivation of the Examiner to combine dental tool of Falcon with the shank region of Rehkemper is to improve Falcon’s incapacity of replacing the assembly of the dental tool from the handpiece. Falcon’s design of the shank region is separated from the working region of the dental tool (see Fig. 1 and 2), but that design does not provide any way to replace it or to access the interior of the head region of the handpiece, where in Falcon’s only the working region/prophy cup (11) can be replaced. 
The modified shank region of Falcon’s provides the capability to remove all the components located in the head region in order to have access that for any reasons needed by the user and can assemble it back together, or to replace it for a new one without replacing the handpiece.

Therefore, for at least the reasons given above it is understood that the use of Rehkemper in Falcon is proper.
Regarding section B, pages12-13, Appellant argues that Becker’s prior art does not relates to a dental tool, so a person skill in the art would not combine Falcon with Becker.
In response to appellant's arguments against the references individually, one cannot show nonobviousness by attacking references individually where the rejections are based on combinations of references.  See In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981); In re Merck & Co., 800 F.2d 1091, 231 USPQ 375 (Fed. Cir. 1986).
The use of connector of Becker is to establish evidence that a mechanical structure, which includes a portion that provides pressure toward a second surface, in order to hold two structural components engaged with one another can be made of a plastic material with different hardness between the shank region and the working region. 
The Examiner understands that the same principle of a single material but with different hardness is well known and even used in different mechanical fields, as used in Becker. 
Even when Becker’s prior art is related to a pneumatic connector, the application of the teaching of different hardness in the same plastic material of the connector can be applied to other connectors as in the shank region for the dental tool of the combination of Falcon, Henrikson and Rehkemper without diverging from the intended use of the connector, that is having flexibility in the spring arms, and at the same time applying the necessary force to hold the structure in 
Therefore, the Examiner considers that the combination of Falcon with Becker’s is proper.
Regarding section C, pages 12-13, Appellant argues that Pernot does not cure the alleged deficiencies mentioned above in the combination of Falcon, Henrikson and Rehkemper. 
However, in addition to the reasons given above, the Examiner understands that the plastic used for the grip sleeve in the combination of Falcon, Henrikson and Rehkemper can be replaced with the PEEK of Pernot. 
It is understood that it would be obvious for a person skill in the art to modify the plastic casing of the grip sleeve of Falcon (see claim 16 of the present application) with a grip sleeve made of PEEK as shown by Pernot in order to electrically insulate the electrical component of the dental handpiece and the user, in which Falcon’s does not disclose that capability.
The combination of prior arts is proper, because both external casing of the handpieces the use plastic. Therefore, replacing one plastic material with another to improve the insulation of the electrical component and the user would be obvious for a person skill in the art. 
Regarding section D, the Objection is moot since it is not an appealable subject matter.

For the above reasons, it is believed that the rejections should be sustained.
Respectfully submitted,
/MIRAYDA A APONTE/Examiner, Art Unit 3772                                                                                                                                                                                                        
Conferees:
/Cris L. Rodriguez/Supervisory Patent Examiner, Art Unit 3772   
                                                                                                                                                                                                     /JACQUELINE T JOHANAS/Supervisory Patent Examiner, Art Unit 3772                                                                                                                                                                                                        
Requirement to pay appeal forwarding fee.  In order to avoid dismissal of the instant appeal in any application or ex parte reexamination proceeding, 37 CFR 41.45 requires payment of an appeal forwarding fee within the time permitted by 37 CFR 41.45(a), unless appellant had timely paid the fee for filing a brief required by 37 CFR 41.20(b) in effect on March 18, 2013.